McMillian, Judge.
In Phillips v. Harmon, 297 Ga. 386 (774 SE2d 596) (2015), the Supreme Court affirmed in part and reversed in part the judgment of this Court in Phillips v. Harmon, 328 Ga. App. 686 (760 SE2d 235) (2014). Accordingly, we vacate Division 2 of our judgment, and the opinion of the Supreme Court is adopted as the opinion of this Court in its place. The judgment of the trial court is accordingly reversed, and the trial court is directed upon remittitur to conduct any retrial in this case consistent with the Supreme Court’s opinion.

Judgment reversed.


Ellington, P. J., and Phipps, P. J., concur.

Huff, Powell & Bailey, M. Scott Bailey, Anna Burdeshaw Fretwell; Hall Booth Smith, John E. Hall, Jr., Mark W. Wortham, Heather L. Saum, for appellees.